IN MANDAMUS ON OBJECTIONS TO THE MAGISTRATE'S DECISION                           MEMORANDUM DECISION
Relator, Mollie Burch, has filed this original action requesting this court to issue a writ of mandamus ordering respondent, Industrial Commission of Ohio, to vacate its order denying her permanent total disability compensation and to enter an order granting said compensation.
This matter was referred to a magistrate of this court pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals.  The magistrate issued a decision, including findings of fact and conclusions of law, and recommended that this court deny the requested writ of mandamus.
Relator has filed objections to the magistrate's decision in which she reargues the issues previously considered and addressed by the magistrate.  For the reasons set forth in the magistrate's decision, we hereby overrule relator's objections.
Furthermore, upon an examination of the magistrate's decision and an independent review of the file, we find that the magistrate has properly determined the pertinent facts and applied the relevant law to those facts.  Thus, this court adopts the magistrate's decision as its own, including the findings of fact and conclusions of law contained therein.
In accordance with the magistrate's decision, we hereby deny the requested writ of mandamus.
Objections overruled; writ denied.
KENNEDY and DESHLER, JJ., concur.